United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-152
Issued: April 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 28, 2013 appellant filed a timely appeal of a June 6, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
on February 12, 2013 in the performance of duty.
FACTUAL HISTORY
On February 12, 2013 appellant, then a 64-year-old housekeeping aid supervisor, filed a
notice of traumatic injury. He alleged that at 2:45 that morning he injured his lower back while
1

5 U.S.C. § 8101 et seq.

pulling open a power door when the power was shut off. He sought medical treatment on
February 12, 2013 from the employing establishment. A Record of Employee Treatment dated
February 12, 2013 states that appellant pulled a door at work and developed low back pain.
Appellant was diagnosed with sprain of the lumbosacral area, arthritis by x-rays and history of
degenerative disc disease and provided work restrictions.
Dr. Richard Rudman, a Board-certified family practitioner, diagnosed mid or lower back
strain on February 18, 2013 and prescribed physical therapy on a prescription slip. Appellant
subsequently received physical therapy.
In a letter dated May 2, 2013, OWCP noted that appellant’s claim had initially been
handled as a minor injury, and that payment for a limited amount of medical expenses was
administratively approved. The letter requested additional factual information from appellant
regarding the employment incident and medical opinion evidence regarding the relationship
between the injury and the diagnosed condition. OWCP allowed appellant 30 days for a
response.
Appellant submitted a CA-20 form report from Dr. Rudman dated May 10, 2013
diagnosing acute mid and low back strain. Dr. Rudman determined that forcibly opening the
nonfunctioning electric door while at work on February 12, 2013 caused or aggravated his
condition.
By decision dated June 6, 2013, OWCP denied appellant’s claim finding that he failed to
submit the necessary factual evidence to establish that he experienced the employment incident
at the time, place, and in the manner alleged. It also noted that appellant had not submitted any
narrative medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

time and place of occurrence and member or function of the body affected.”5 In order to
determine whether an employee actually sustained an injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.6
With respect to the first component of fact of injury, the employee has the burden of
establishing the occurrence of an injury at the time, place, and in the manner alleged, by a
preponderance of the reliable, probative, and substantial evidence. An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action. An employee has not met his or her
burden of proof of establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim. Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury and failure to obtain medical treatment may, if otherwise
unexplained, cast sufficient doubt on an employee’s statements in determining whether a prima
facie case has been established. However, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.7
Second, the employee must submit sufficient evidence, generally only in the form of
medical evidence, to establish that the employment incident caused a personal injury.8 A
medical report is of limited probative value on a given medical question if it is unsupported by
medical rationale.9 Medical rationale includes a physician’s detailed opinion on the issue of
whether these is a causal relationship between the claimant’s diagnosed condition and the
implicated employment activity. The opinion of the physician must be based on a complete
factual and medical background of the claim, must be one of reasonable medical certainty, and
must be supported by medical reasoning explaining the nature of the relationship between the
diagnosed condition and specific employment activity or factors identified by the claimant.10
ANALYSIS
In its June 6, 2013 decision, OWCP denied appellant’s claim because he had not
responded to its May 2, 2013 request for additional information. However, the Board finds that
5

20 C.F.R. § 10.5(ee).

6

Elaine Pendleton, supra note 3.

7

D.B., 58 ECAB 464, 466-67 (2007).

8

J.Z., 58 ECAB 529 (2007).

9

T.F., 58 ECAB 128 (2006).

10

A.D., 58 ECAB 149 (2006).

3

appellant has submitted sufficient factual evidence to establish that the employment incident
occurred as alleged.
Appellant’s statements on his claim form are consistent with the history provided in the
employing establishment’s medical report written within hours of the incident. Dr. Rudman’s
May 10, 2013 report, provided on a CA-20 form, contains a history identical to that provided to
the employing establishment on the date of the alleged incident. Appellant stated that he injured
his back on February 12, 2013 while opening a door at work. He sought medical treatment from
the employing establishment on that date, and later from Dr. Rudman on February 18 and
May 10, 2013. Appellant provided a timely notification of injury and received work restrictions
as a result of his treatment.
The employing establishment has not controverted appellant’s claim and the Board finds
no evidence in the record to refute appellant’s statements. Appellant’s description of the time,
place, and manner of his injury has not changed. On appellant’s Form CA-1, Notice of
Traumatic Injury, dated February 12, 2013, appellant’s supervisor checked a box indicating that
appellant was injured in the performance of duty, and indicated that his knowledge of the facts
agreed with appellant’s statement. The supervisor signed his portion of the form with a
certification that the “the information given above and that furnished by the employee on the
reverse of the form is true to the best of [his] knowledge, without noting any exceptions.”
In many opinions, the Board has identified the level of inconsistency which may cause it
to deny a claim because the incident alleged was not proven. Where an appellant provided four
distinct accounts of the events surrounding an alleged injury, but failed to provide any witness
statements or specific evidence of the mechanism of injury, the Board found that appellant had
failed to prove compensability.11 In a different claim, where appellant alleged a time, place,
manner, and mechanism of injury, timely sought medical treatment, and where a supervisor
confirmed that appellant had engaged in the activity alleged, the Board held that appellant had
proved the incident and remanded the case to OWCP for a decision on the medical issues
presented.12 The Board finds that appellant has proved that the alleged incident occurred at the
time, place, and in the manner alleged.
The Board further finds, however, that appellant has failed to submit rationalized medical
opinion evidence to establish that the action of opening the door on February 12, 2013 resulted in
a lumbar strain. While the medical evidence from the employing establishment is sufficient to
establish the factual aspect of appellant’s claim, neither the employing establishment’s Record of
Employee Treatment, nor the reports of Dr. Rudman explain how appellant’s actions resulted in
his diagnosed condition. To be considered rationalized medical evidence, a physician’s opinion
must be expressed in terms of reasonable medical certainty and must explain the relationship
between the diagnosed condition and appellant’s specific employment factors.13 There is no
rationalized medical opinion of record explaining why and how appellant’s attempt to open the
11

Paul Foster, 56 ECAB 208 (2004).

12

Larry D. Dunkin, 56 ECAB 220 (2004).

13

S.D., 58 ECAB 428 (713 (2007).

4

automatic door resulted in the diagnosed lumbar sprain. Appellant has, therefore, failed to meet
his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has established that the employment incident occurred on
February 12, 2013 while opening a door at his place of employment. The Board further finds
that he has failed to establish that his diagnosed condition of back strain resulted from this
incident. Appellant, therefore, has failed to establish his traumatic injury claim for back sprain
on February 12, 2013.
ORDER
IT IS HEREBY ORDERED THAT the June 6, 2013 decision of the Office of Workers’
Compensation Programs is affirmed, as modified.
Issued: April 21, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

